Citation Nr: 0740957	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE
 
Whether the character of the appellant's discharge under 
other than honorable conditions is a bar to eligibility for 
Department of Veterans Affairs' benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION
 
The appellant served on active duty from June 1992 to 
November 1994.  He was discharged under conditions other than 
honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The appellant was discharged from active service in 
November 1994 under other than honorable conditions as a 
result of willful and persistent misconduct.

2.  The appellant has not had his discharge upgraded by the 
Department of the Navy.

3.  The appellant was not insane at the time of committing 
the offenses causing his discharge from active service.


CONCLUSION OF LAW

Entitlement to VA compensation benefits is precluded due to 
the character of the appellant's discharge.  38 U.S.C.A. 
§§ 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.102 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2003, the appellant filed claims for service 
connection foot, stomach, knee, and back disabilities.  In 
November 2003, the RO denied the claims because the appellant 
was discharged under other than honorable conditions and, 
therefore, not entitled to VA benefits.

The appellant asserts that he served honorably in the United 
States Navy and should have been discharged for medical 
reasons.  He contends that he was given a two week authorized 
leave but that this time was not sufficient to receive 
medical treatment needed for his stomach and feet problems, 
and therefore, he was charged with an unauthorized absence 
for extending his leave for an extra eight days.  The 
appellate does not contend that he was insane nor does any of 
the evidence of record demonstrate any psychiatric disorder.

Service personnel records show that, in November 1994, the 
appellant was discharged under other than honorable 
conditions by reason of misconduct due to drug abuse.  The 
appellant had two non-judicial punishments.  In March 1994, 
the appellant was cited for using provoking words toward 
another service member, and in August 1994, he was cited for 
marijuana use and for unauthorized absence from July 5, 1994 
to July 27, 1994.  The record demonstrates that the appellant 
had declining, substandard performance of duty and that every 
opportunity had been afforded for rehabilitation to become a 
productive sailor.  The appellant advised VA that he believed 
his discharge should be upgraded.  However, neither the 
appellant nor the Board for Corrections of Naval Records has 
submitted evidence of an upgraded discharge.

Veterans who have been discharged from active service under 
conditions other than dishonorable are eligible for VA 
compensation benefits.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12(a).  A discharge because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  A discharge based on willful and 
persistent misconduct includes a discharge under other than  
honorable conditions if that discharge was given for more 
than a minor offense.  38 C.F.R. § 3.12(d)(4).  A discharge 
or release from service under dishonorable  conditions is a 
bar to the payment of benefits unless, however, it is found 
that the person was insane at the time of committing the 
offenses causing the discharge.  38 C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that 
the appellant's discharge was for more than a minor offense.  
His records reflect a pattern of misconduct that is deemed 
both willful and persistent.  The appellant has presented no 
evidence that he was insane at the time of committing those 
offenses.  Further, his discharge has not been upgraded by 
the Department of the Navy.  The Board thus finds that the 
character of the appellant's discharge is dishonorable based 
upon willful and persistent misconduct and that he is not 
eligible for VA compensation benefits.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant on June 2005 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  However, 
there is no prejudice in issuing a final decision because the 
appellant was discharged under other than honorable 
conditions and, therefore, not entitled to compensation 
benefits which precede the issuance of an effective date and 
a disability rating.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the appellant was discharged under other than honorable 
conditions and, therefore, not entitled to compensation 
benefits.  Therefore, a medical examination or opinion does 
not need to be obtained.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


